Citation Nr: 0922849	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  93-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and L.B.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 
1974, from February 1976 to February 1980, and from October 
1980 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, and a September 
2008 rating decision of the VA Regional Office in St. 
Petersburg, Florida.  The Veteran's claim is under the 
jurisdiction of the RO in St. Petersburg, Florida.  

This case was most recently before the Board in February 
2007.  In the February 2, 2007 decision, the Board denied 
entitlement to service connection for a psychiatric 
disability other than PTSD.  The Veteran appealed the Board's 
February 2007 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2008 Order, the 
Court granted a Joint Motion of the parties, vacated the 
Board's February 2007 decision, and remanded the case to the 
Board for action consistent with the directives contained in 
the Joint Motion.

The Board notes that a September 2008 rating decision denied 
the Veteran's request for service connection for PTSD.  While 
the Veteran has not expressed disagreement specifically with 
the September 2008 rating decision to deny service connection 
for PTSD, the Board finds that based on the procedural 
circumstances of this case, and based on the Court's decision 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the PTSD claim 
is part and parcel of the issue on appeal.  As such, the 
issue before the Board is best characterized as entitlement 
to service connection for a psychiatric disability, to 
include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The February 2008  Joint Motion noted (page 2), in pertinent 
part, as follows:

The Board [in the February 2007 decision 
on appeal] then concluded that VA had 
satisfied its duty to assist.  Id.  
However, in January 2004, Appellant 
provided a signed authorization form for 
VA to attempt to obtain medical records 
from his treating psychiatrist, Dr. 
Osualdo Caro.  (R. at 2537).  Although VA 
sent Appellant a letter in March 2004 
indicating that they had requested 
medical records from Dr. Caro, a review 
of Appellant's claims file is void of Dr. 
Caro's treatment records, or evidence 
that such records do not exist.  There is 
no indication that VA informed Appellant 
of its inability to retrieve the records 
from Dr. Caro.  If VA is unable to obtain 
these records, Appellant is entitled to 
notice that VA was unable to obtain these 
records with respect to his claim. . . .  
Here, the parties agree that the Board 
failed to ensure VA complied with the 
provisions of 38 C.F.R. § 3.159.

The Board notes that in correspondence received in March 
2009, the Veteran's attorney indicated that the Veteran was 
receiving ongoing treatment for his psychiatric disability at 
a VA facility in San Juan.  An attempt to obtain these 
records should be made.

The Board notes that in January 2006 the Veteran underwent a 
VA examination that addressed the medical matters presented 
by this appeal in accordance with 38 C.F.R. § 3.159(c)(4) and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If 
development completed in connection with this remand so 
warrants, however, the AOJ should schedule the Veteran for 
additional VA examination.

The Board here observes that in compliance with the Joint 
Remand VA has obtained translations of additional pertinent 
evidence.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  After securing the necessary 
authorization for release of this 
information, the AOJ should seek to 
obtain copies of all of the Veteran's 
treatment records from the office of the 
Veteran's private psychiatrist, Dr. 
Osualdo Caro.  If VA is unable to obtain 
these records, the AOJ should notify the 
Veteran that VA was unable to obtain the 
records.

2.  All VA medical records not already 
associated with the claims file 
pertaining to psychiatric examination or 
treatment the Veteran received from the 
VA facility in San Juan, Puerto Rico, 
should be secured and associated with the 
claims file.

3.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination), arrange for such 
development.

4.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disability, to include 
PTSD.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





